--------------------------------------------------------------------------------

Exhibit 10.2

GREEN BRICK PARTNERS, INC.
2014 OMNIBUS EQUITY INCENTIVE PLAN
PERFORMANCE COMPENSATION AWARD AWARD AGREEMENT


This Performance Compensation Award Award Agreement (this “Agreement”), made as
of [Insert Date], by and between Green Brick Partners, Inc., a Delaware
corporation (the “Company”), and [Insert Participant’s Name] (the
“Participant”), evidences the grant by the Company of a cash bonus opportunity
designated as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code to the
Participant and the Participant’s acceptance of the Award in accordance with the
provisions of the Company’s 2014 Omnibus Equity Incentive Plan (as it may be
amended, the “Plan”).  Unless otherwise provided herein, all capitalized terms
shall have the same meaning as set forth in the Plan.  The Company and the
Participant agree as follows:
 
WHEREAS, [Insert Reference to Provision in Employment Agreement Regarding Annual
Bonus Opportunity]; and
 
WHEREAS, the Committee has determined that [Insert Relevant Percentage] of the
Annual Bonus opportunity for the [Insert Fiscal Year] fiscal year will be
granted in the form of a Performance Compensation Award under the Plan.
 
1.             Award.
 
(a)            Subject to the terms and conditions set forth in the Plan and
this Agreement, the Company hereby grants to the Participant this Performance
Compensation Award which provides for the opportunity to receive an amount in
cash as provided for herein.
 
(b)           This cash bonus opportunity is designated as a Performance
Compensation Award under Section 11 of the Plan.  The Performance Period with
respect to this Performance Compensation Award is [Insert Performance Period].
 
2.             Performance Criteria; Performance Goal; Performance Formula.
 
(a)           The Performance Criteria for purposes of this Performance
Compensation Award is [Insert Relevant Performance Goal(s)], which is a
Performance Goal under clause [Insert Relevant Clause] of the definition of
Performance Goal under the Plan.
 
(b)           The Performance Formula for purposes of this Performance
Compensation Award is as follows:
 
[Insert Relevant Performance Formula(e) and Payouts, including “Threshold
Performance” and “Target Performance”]
 
3.             Certification/Negative Discretion.  Following the completion of
the Performance Period, on the date that is two business days after the filing
of the Company’s Annual Report on Form 10-K (“Form 10-K”) for the year ended
[Insert Date] (such date, the “Certification Date”), the Committee shall review
and certify in writing whether, and to what extent, the Performance Goals as set
forth in Section 2 above for the Performance Period have been achieved and, if
so, calculate and certify in writing that amount of this Performance
Compensation Award (such amount, the “Bonus”) earned for the period based upon
the Performance Formula.  The Committee shall then determine the amount actually
payable under this Performance Compensation Award for the Performance Period
based on the Bonus and, in doing so, may apply Negative Discretion (such
resulting aggregate amount, if any, the “Actual Bonus Amount”). In determining
the Actual Bonus Amount, the Committee may reduce or eliminate the amount of the
Bonus earned under the Performance Formula as set forth in Section 2 above
through the use of Negative Discretion if, in its sole judgment, such reduction
or elimination is appropriate.  The Committee shall not have the discretion,
except as otherwise provided for in the Plan, to (a) grant or provide payment in
respect of the Performance Compensation Award for the Performance Period if the
Performance Goals as set forth in Section 2 above for the Performance Period
have not been attained or (b) increase the Performance Compensation Award above
the applicable limitations set forth in Section 5 of the Plan.

--------------------------------------------------------------------------------

4.            Payment of Award.  To the extent that the Committee determines
that Threshold Performance or Target Performance has been attained in accordance
with Section 2 above, subject to the Participant’s continued employment through
and including the payment date, the Participant will be entitled to receive a
lump sum cash payment equal to the Actual Bonus Amount.  The Actual Bonus
Amount, if any, shall be paid within ten (10) business days following the filing
of the Company’s [Insert Fiscal Year] Form 10-K.
 
5.             Tax Withholding. The Company shall have the right, and is hereby
authorized, to withhold the amount of any applicable withholding taxes in
respect of this Other Stock-Based Award.
 
6.             Nontransferability.  Except as otherwise provided in the Plan,
this Performance Compensation Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
 
7.             Representations and Warranties of Participant.  The Participant
represents and warrants to the Company that the Participant has received a copy
of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.
 
8.             Governing Law; Modification.  This Agreement shall be governed by
the laws of the State of Delaware without regard to the conflict of law
principles.  The terms of this Agreement may not be modified or waived except in
writing signed by both parties that expressly refers to the term being waived or
modified.
 
9.             Plan.  The terms and provisions of the Plan are incorporated
herein by this reference and the Participant hereby, acknowledges receiving the
copy of the Plan.  Except as otherwise specifically provided herein, this
Performance Compensation Award shall be subject to all of the terms of the Plan.
If the provisions of this Agreement conflict with the discretionary terms of the
Plan, the Agreement shall govern and control.
 
10.           Counterparts/Facsimile.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Facsimile copies
or other reproduction of the parties’ signatures shall have the same force and
effect as original signatures.


[Signature Page Next]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
 

 
GREEN BRICK PARTNERS, INC.
                   
By:
     
Name:
   
Title:
                         
PARTICIPANT
                  
Name: [Insert Participant’s Name]

 

--------------------------------------------------------------------------------